Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No.: 19-274

JONATHAN KNOTT and RICHARD KNOTT, individuals,

              Plaintiff,

v.

GENERAL MOTORS LLC, a Delaware limited liability company, CS AUTO CHEVSO, LLC
d/b/a MIKE MAROONE CHEVROLET SOUTH COLORADO SPRINGS, a Florida limited
liability company, and FIDELITY WARRANTY SERVICES, INC., a Florida corporation.

              Defendants.



                           COMPLAINT AND JURY DEMAND


                                    INTRODUCTION

         1.   This is an action for actual damages brought by Jonathan Knott and Richard

Knott (the “Plaintiffs”), individuals, against General Motors LLC, a Delaware limited

liability company (“GM”), CS AUTO CHEVSO, LLC d/b/a Mike Maroone Chevrolet South

Colorado Springs, a Florida limited liability company (the “Dealership”), and Fidelity

Warranty Services, Inc. (“Fidelity”) (collectively the “Defendants”). Plaintiffs bring this

action to enforce the Magnuson Moss Warranty Act, 15 U.S.C. § 2301 et seq. (“MMWA”), the

Colorado Uniform Commercial Code, Colo. Rev. Stat. § 4-1-101 et seq. (“UCC”), for breach of

contract, and for fraudulent concealment and misrepresentation.

         2.   On or about November 11, 2017, Plaintiffs purchased a used 2016 GMC

Sierra 2500 HD 4WD Crew Cab, VIN 1GT12TE81GF217644 (the “Vehicle”). Plaintiffs



00039872. 3
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 2 of 16




requested and examined the Vehicle’s Carfax report (the “First Carfax”) prior to

purchasing the Vehicle. The First Carfax that the Dealership provided indicated that the

Vehicle had been sold at auction, but did not contain any information regarding the quality

of the Vehicle. The Dealership further represented to Plaintiffs that the Vehicle was in good

condition and had no known defects. Upon purchasing the Vehicle, Plaintiff Jonathan Knott

noticed that the Vehicle would “surge” when he attempted to break. Concerned about this

serious safety hazard, Plaintiff Jonathan Knott brought the Vehicle back to the Dealership in

an attempt to repair the Vehicle.      As time progressed, Plaintiffs discovered that the

Dealership not only misrepresented the quality of the Vehicle, it also failed to disclose that

GM had repurchased the Vehicle from the prior owner due to the engine surge issue. To

add insult to injury, the Dealership then attempted to “buy off” the Plaintiffs by sending

them checks for small sums of money in exchange for Plaintiffs’ signatures on certain

disclosure documents. The Dealership later back-dated these documents to make it appear

as though the Dealership had complied with the law and timely disclosed the Vehicle’s true

condition. For its part, GM has refused to honor any number of warranties that the

Dealership represented came with the Vehicle.

                                       JURISDICTION

         3.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. §§

2310(d)(1)(B) in that this is an action under the MMWA and the amount in controversy

exceeds $50,000.00.

         4.   This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) in that this is

an action between citizens of different states and the amount in controversy exceeds

$75,000.00.




00039872. 3                                   2
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 3 of 16




         5.    This Court has jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. § 1367(a) in that those claims are so related to the claims within this Court’s original

jurisdiction that they form part of the same case or controversy.

         6.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                           PARTIES

         7.    Plaintiffs are individuals who reside in the County of Garfield, State of

Colorado.

         8.    GM is a Delaware limited liability company with a principal place of business

at 300 Renaissance Center, Detroit, Michigan 48265, and a registered agent at 1900 West

Littleton Boulevard, Littleton, Colorado 80120.

         9.    The Dealership is a Florida limited liability company with a principal place of

business at 230 North Academy Blvd., Colorado Springs, Colorado 80909, and a registered

agent at 1570 Auto Mall Loop, Colorado Springs, Colorado 80920.

         10.   Fidelity is a Florida corporation with a principal place of business at 500 Jim

Moran Boulevard, Deerfield Beach, Florida 33442, and a registered agent at 7700 East

Arapahoe Road, Suite 220, Centennial, Colorado 80112.

         11.   Under the MMWA, a “supplier” is any person engaged in the business of

making a consumer product directly or indirectly available to consumers. 15 U.S.C. §

2301(4).

         12.   GM is in the business of making vehicles directly or indirectly available to

consumers and is, therefore, a supplier.

         13.   The Dealership is in the business of making vehicles directly or indirectly

available to consumers and is, therefore, a supplier.

///


00039872. 3                                    3
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 4 of 16




                                           FACTS

         14.   On or about November 11, 2017, Plaintiffs purchased the Vehicle.

         15.   The Vehicle is normally used for personal, family, or household purposes,

and therefore, is a “consumer product”. 15 U.S.C. § 2301(1).

         16.   The Vehicle was advertised and sold as a certified pre-owned vehicle

(“CPO”).

         17.   CPO vehicles cost a premium in comparison to used vehicles sold without a

warranty.

         18.   A GM CPO vehicle comes with two factory-backed warranties: a six-year or

100,000 mile powertrain limited warranty (the “Powertrain Warranty”), and a twelve

month or 12,000 mile bumper-to-bumper limited warranty (the “Bumper-to-Bumper

Warranty”).

         19.   In connection with the sale of the Vehicle, GM expressly promised that the

Vehicle would meet a specified level of performance for five years or 100,000 miles,

whichever comes first based on the original in-service date. GM also expressly agreed to

refund, repair, replace, or take other remedial action with respect to the Vehicle in the

event that the Vehicle fails to meet the specifications set forth in the Powertrain Warranty.

         20.   The Powertrain Warranty is a “written warranty”. 15 U.S.C. § 2301(6).

         21.   At all times material hereto, the Powertrain Warranty covered the Vehicle.

         22.   In connection with the sale of the Vehicle, GM expressly promised that the

Vehicle, bumper-to-bumper, would be defect free and meet a specified level of performance

for twelve months or 12,000 miles, whichever comes first. GM also expressly agreed to

refund, repair, replace, or take other remedial action with respect to the Vehicle in the

event that the Vehicle fails to meet the specifications set forth in the Bumper-to-Bumper

Warranty.


00039872. 3                                   4
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 5 of 16




         23.   The Bumper-to-Bumper Warranty is a “written warranty”.                15 U.S.C. §

2301(6).

         24.   At all times material hereto, the Bumper-to-Bumper Warranty covered the

Vehicle.

         25.   In addition to the two factory-backed warranties that came with the Vehicle,

Plaintiffs also purchased a vehicle service contract (the “Contract”) on the same date that

they purchased the Vehicle.

         26.   Fidelity is the service company and administrator of the Contract.

         27.   Under the Contract, Fidelity is required to cover the cost to repair any

powertrain related issues or issues relating to the Vehicle’s assemblies.

         28.   At all times material hereto, the Vehicle Service Contract covered the Vehicle.

         29.   Plaintiffs also purchased a car care service plan (the “Service Plan”) on the

same date that they purchased the Vehicle.

         30.   Fidelity is the service company and administrator of the Service Plan.

         31.   Under the Service Plan, Fidelity is required to cover the cost of all routine

maintenance services.

         32.   At all times material hereto, the Service Plan covered the Vehicle.

         33.   Plaintiffs asked for and examined the First Carfax prior to purchasing the

Vehicle.

         34.   The First Carfax is dated November 11, 2017.

         35.   The First Carfax indicates that the Vehicle had a prior owner and was sold at

auction.

         36.   The First Carfax contains no other information concerning the quality of the

Vehicle.

         37.   On information and belief, the Dealership knew of the Vehicle’s issues.


00039872. 3                                    5
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 6 of 16




         38.   The Dealership did not disclose to Plaintiffs any known issues concerning the

Vehicle.

         39.   Instead, the Dealership represented to Plaintiffs that the Vehicle was in good

condition.

         40.   Shortly after purchasing the Vehicle, Plaintiff Jonathan Knott noticed that the

Vehicle would “surge” when Plaintiff Jonathan Knott attempted to brake.

         41.   On or about November 27, 2017, Plaintiff Jonathan Knott took the Vehicle to

the Dealership.

         42.   The Dealership noted the surging issue and attempted to repair the Vehicle.

         43.   On or about November 28, 2017, Plaintiff picked up the Vehicle at the

Dealership.

         44.   The Vehicle continued to surge.

         45.   At some point, the date of which is unknown, a representative from the

Dealership informed Plaintiffs that the Vehicle was not actually a CPO vehicle. No refund

was offered and no other explanation was given.

         46.   On or about December 23, 2017, Plaintiff Jonathan Knott was driving the

Vehicle when the Vehicle surged, slid over a bump on the road, and the curtain airbags

deployed.

         47.   The airbag deployment caused substantial damage to the Vehicle.

         48.   On or about December 23, 2017, Plaintiff Jonathan Knott brought the Vehicle

to the Dealership to repair the damage caused by the airbag deployment.

         49.   On or about December 28, 2017, a representative from the Dealership

informed Plaintiffs that he was sending a package with documents for Plaintiffs to sign.

         50.   Plaintiff Jonathan Knott contacted GM and a GM senior service advisor

opened a warranty claim.


00039872. 3                                   6
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 7 of 16




         51.    On or about January 4, 2018, GM denied the warranty claim.

         52.    When Plaintiff Jonathan Knott questioned GM about the denial, GM informed

Plaintiff Jonathan Knott only that GM’s decision was final.

         53.    On or about January 18, 2018, a representative from the Dealership informed

Plaintiffs that the package containing the above-mentioned documents would be arriving

the next day.

         54.    The representative further informed Plaintiffs that, once Plaintiffs signed and

returned the documents, the Dealership would send them a check for $500.00.

         55.    On or about January 19, 2018, Plaintiff Jonathan Knott received a FedEx

envelope from the Dealership.

         56.    The FedEx envelope contained the following documents:

                a. A Carfax report dated December 12, 2017 (the “Second Carfax”);

                b. A vehicle inspection form dated July 27, 2017 indicating that GM

                   repurchased the Vehicle because of the engine surge issue;

                c. A repair order invoice for the Vehicle, dated September 6, 2017, detailing

                   the engine surge issue; and

                d. A GM Resale Disclosure Notice of Nonconformity (the “Disclosure

                   Notice”).

         57.    The Second Carfax contains information that is materially different from the

First Carfax.

         58.    The Second Carfax indicates that the Vehicle was sold at auction and

discloses that the Vehicle was a “manufacturer buyback”.

         59.    A manufacturer will buyback or repurchase a vehicle when it is required to

do so under state or federal laws. Often, a buyback or repurchase is done when a vehicle is




00039872. 3                                      7
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 8 of 16




defective and the manufacturer is unable to conform the vehicle to the manufacturer’s

warranty within a specified period of time.

         60.   This information was omitted from the First Carfax.           The First Carfax

discloses only that the Vehicle was sold at auction.

         61.   The Disclosure Notice contains information relating to the buyback of the

Vehicle, as well as information regarding the warranty that should apply to the next

purchaser of the Vehicle.

         62.   Plaintiffs did not see, sign, or know about the Disclosure Notice prior to the

purchase of the Vehicle.

         63.   On or about January 20, 2018, at the Dealership representative’s direction,

Plaintiff Richard Knott signed, dated, and returned the Disclosure Notice.

         64.   The Dealership altered the date on Plaintiff Richard Knott’s signature line in

an attempt to make it appear as though the Dealership disclosed the buyback information

prior to the purchase of the Vehicle.

         65.   On or about February 23, 2018, Plaintiff Jonathan Knott received a $500.00

check from the Dealership.

         66.   The paperwork that came with the check included one sentence which

stated: “check to customer for GM buyback.” No other information was included.

         67.   The Dealership did not disclose to Plaintiffs that the Vehicle was a buyback

vehicle prior to the sale of the Vehicle.

         68.   The Dealership’s concealment of this fact induced Plaintiffs to purchase the

Vehicle.

         69.   Plaintiffs would not have purchased the Vehicle is they had known that the

Vehicle was a buyback vehicle.

         70.   Plaintiffs have been injured as a result of the Dealership’s concealment.


00039872. 3                                   8
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 9 of 16




         71.   On or about February 21, 2018, Plaintiff Jonathan Knott picked up the Vehicle

from the Dealership.

         72.   Plaintiff Jonathan Knott paid $6,391.17 to repair the damage to the Vehicle

caused by the airbag deployment.

         73.   The Vehicle repairs are covered under the Contract, the Bumper-to-Bumper

Warranty, and the Powertrain Warranty.

         74.   GM and the Dealership both refused to cover the cost of the repairs.

         75.   Fidelity did not cover the cost of the repairs.

         76.   The Vehicle continued to surge after the Dealership completed the repairs.

         77.   On or about March 1, 2018, Plaintiff Jonathan Knott brought the Vehicle to

Berthod Motors, Inc. (“Berthod”) for a routine maintenance check.

         78.   Under the terms of the Service Plan, Fidelity is required to cover the cost of

routine maintenance.

         79.   Fidelity did not cover the cost of this routine maintenance check.

         80.   Plaintiff Jonathan Knott paid $115.22 for this routine maintenance check.

         81.   On or about May 1, 2018, Plaintiff Jonathan Knott brought the Vehicle to

Berthod for a routine maintenance check.

         82.   Under the terms of the Service Plan, Fidelity is required to cover the cost of

routine maintenance.

         83.   Fidelity did not cover the cost of this routine maintenance check.

         84.   Plaintiff Jonathan Knott paid $139.66 for this routine maintenance check.

         85.   On or about July 18, 2018, Plaintiff Jonathan Knott again brought the Vehicle

to the Dealership in an attempt to address the surge issue.

         86.   The Vehicle repairs are covered under the Contract, the Bumper-to-Bumper

Warranty, and the Powertrain Warranty.


00039872. 3                                     9
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 10 of 16




         87.   GM and the Dealership both refused to cover the full cost of the repairs.

         88.   Fidelity did not cover the cost of the repairs.

         89.   Plaintiff Jonathan Knott paid a total of $1,606.65 for the repairs.

         90.   The repairs should have cured the Vehicle’s surging issue.

         91.   The Vehicle continued to surge after the Dealership completed the repairs.

         92.   On or about November 8, 2018, Plaintiffs received a second check from the

Dealership in the amount of $1,049.00.

         93.   The paperwork that came with the check included one sentence which

stated: “product cancellation for Jonathan Knott.” No other information was included.

         94.   According to the Dealership, the check was intended to be a refund for the

Service Plan, but this refund was not requested by either Plaintiff, nor did either Plaintiff

authorize any such cancellation.

         95.   The Dealership has failed to remedy the defects in the Vehicle within a

reasonable time.

         96.   Plaintiffs are entitled to elect their remedies under the MMWA. 15 U.S.C. §

2304(a).

                                     COUNT I
     (Breach of Colorado Automotive Dealer Licensing Law against the Dealership)
         97.   Plaintiffs incorporate by reference all of the foregoing allegations as though

fully set forth herein.

         98.   Colorado automotive dealer licensing law provides that “[i]f any person

suffers loss or damage by reason of any fraud practiced on such person or fraudulent

representation made to such person by a licensed dealer or one of the dealer's salespersons

acting for the dealer on such dealer's behalf or within the scope of the employment of the

salesperson or suffers any loss or damage by reason of the violation by such dealer or


00039872. 3                                    10
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 11 of 16




salesperson of any of the provisions of this part 1 that are designated by the board by rule,

whether or not such violation is the basis for denial, suspension, or revocation of a license,

such person shall have a right of action against the dealer, such dealer's motor vehicle

salespersons, and the sureties upon their respective bonds. The right of a person to recover

for loss or damage as provided in this subsection (1) against the dealer or salesperson shall

not be limited to the amount of their respective bonds.” Colo. Rev. Stat. § 44-20-131(1).

         99.    The same law prohibits the “[w]illful misrepresentation, circumvention, or

concealment of or failure to disclose, through whatsoever subterfuge or device, any of the

material particulars or the nature thereof required to be stated or furnished to the buyer . .

. .” Colo. Rev. Stat. § 44-20-121(3)(h).

         100.   “Material particulars” means “those details concerning a vehicle for sale that

are essential or necessary for a reasonable prospective Buyer to know prior to making the

decision to buy or not to buy a vehicle.” 1 Colo. Cod. Reg. § 205-1(A).

         101.   The Dealership concealed or failed to disclose “material particulars”.

         102.   The Dealership willfully failed to disclose all material particulars required to

be stated or furnished to Plaintiffs.

         103.   As a result, Plaintiffs have been damaged in an amount to be determined at

trial.

                                   COUNT II
 (Fraudulent Concealment and Fraudulent Misrepresentation against the Dealership)
         104.   Plaintiffs incorporate by reference all of the foregoing allegations as though

fully set forth herein.

         105.   The Dealership knew or should have known that the Vehicle was a warranty

buy-back vehicle.




00039872. 3                                    11
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 12 of 16




         106.   The Dealership concealed, failed to disclose, or misrepresented the fact that

the Vehicle was a warranty buy-back Vehicle.

         107.   The Dealership concealed, failed to disclose, or misrepresented the fact that

Vehicle’s surge issue was a known defect.

         108.   The Dealership had a duty to disclose these facts.

         109.   The facts were material.

         110.   The Dealership concealed, failed to disclose, or misrepresented these facts

with the intent that the Plaintiffs take a course of action that they might not take if they

knew the actual facts.

         111.   Plaintiffs took such a course of action on the assumption that the concealed,

undisclosed, or misrepresented facts did not exist or were different from what they actually

were.

         112.   Plaintiffs’ reliance on this concealment, nondisclosure, or misrepresentation

was reasonable.

         113.   Plaintiffs’ reliance caused them damages in an amount to be determined at

trial.
                                         COUNT III
                            (Breach of Contract against Fidelity)
         114.   Plaintiffs incorporate by reference all of the foregoing allegations as though

fully set forth herein.

         115.   The Contract and the Service Plan are valid and binding obligations of

Fidelity.

         116.   Plaintiffs performed or substantially performed all of their obligations under

the Contract and the Service Plan.




00039872. 3                                    12
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 13 of 16




         117.   Fidelity failed to perform under the Contract and the Service Plan by, among

other things, failing to pay for the cost of the Vehicle’s repairs or pay for the cost of routine

maintenance.

         118.   As a result of Fidelity’s breach of the Contract and the Service Plan, Plaintiffs

have been damaged in an amount to be determined at trial.

                                   COUNT IV
   (Breach of the Magnuson Moss Warranty Act, 15 U.S.C. § 2301 et seq. against the
                              Dealership and GM)
         119.   Plaintiffs incorporate by reference all of the foregoing allegations as though

fully set forth herein.

         120.   Under the MMWA, a “consumer product” is any tangible personal property

normally used for personal, family, or household purposes. 15 U.S.C. § 2301(1).

         121.   The Vehicle is tangible personal property and is used for personal, family, or

household purposes.

         122.   The Vehicle is a consumer product.

         123.   Under the MMWA, a “consumer”, among other things, is a buyer of any

consumer product. 15 U.S.C. § 2301(3).

         124.   Plaintiffs are consumers.

         125.   Under the MMWA, a “written warranty” is any written affirmation of fact or

written promise made in connection with the sale of a vehicle “by a supplier to a buyer

which relates to the nature of the material or workmanship and affirms or promises that

such material or workmanship is defect free or will meet a specified level of performance

over a specified period of time, or any undertaking in writing in connection with the sale by

a supplier of a [vehicle] to refund, repair, replace, or take other remedial action with

respect to such product in the event that such product fails to meet the specifications set

forth in the undertaking . . . .” 15 U.S.C. §§ 2301(6)(A-B)).

00039872. 3                                    13
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 14 of 16




         126.   The Bumper-to-Bumper and Powertrain Warranties (the “Warranties”) are

written affirmations that the Vehicle is defect free or will meet a specified level of

performance over a specified period of time.

         127.   The Warranties are an undertaking by GM promising to refund, repair, or

replace the Vehicle in the event that the Vehicle fails to meet the specifications set forth in

the undertaking.

         128.   The Warranties are “written warranties” under the MMWA.

         129.   The Dealership and GM breached the Warranties when it failed to repair the

defects that impair the promised condition and performance of the Vehicle within a

reasonable time.

         130.   The Dealership and GM breached the Warranties when they failed to refund,

repair, replace, or take other remedial action with respect to the non-conforming Vehicle.

         131.   As a result of The Dealership and GM’s breach of the Warranties, Plaintiffs

are entitled to damages, including attorney fees and costs under the Magnuson-Moss

Warranty Act, in an amount to be determined at trial. 15 U.S.C. § 2310(d)(2).

         132.   In addition, Plaintiffs are entitled to treble damages for The Dealership and

GM’s willful failure to perform or cause to be performed a written warranty made with

respect to the Vehicle. Colo. Rev. Stat. §§ 44-20-124(1)(a), -20-131.

                                        COUNT V
  (Breach of Express Warranties and the Implied Warranty of Merchantability, Colo.
              Rev. Stat. § 4-2-101 et seq. against the Dealership and GM)
         133.   Plaintiffs incorporate by reference all of the foregoing allegations as though

fully set forth herein.

         134.   Under the UCC, the seller of goods who is also a merchant with respect to the

goods sold warrants that the goods are merchantable. Colo. Rev. Stat. § 4-2-314(1).



00039872. 3                                    14
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 15 of 16




         135.   To be merchantable, the goods must be such that they pass without objection

in the trade under the contract description; are fit for the purposes for which they are

ordinarily used; and conform to the promise or affirmations of fact made on the container

or label if any. Colo. Rev. Stat. § 4-2-314(2).

         136.   The Dealership and GM are people who sell or contract to sell goods and

therefore, are “sellers”. Colo. Rev. Stat. § 4-2-103(1)(d).

         137.   The Dealership and GM are people who deal in goods of the kind and hold

themselves out as having knowledge or skills peculiar to the practices or goods involved in

the transaction at issue here, and therefore, are “merchants”. Colo. Rev. Stat. § 4-2-104(1).

         138.   The Dealership and GM warranted that the Vehicle was merchantable.

         139.   The Vehicle does not pass without objection in the trade under the contract

description.

         140.   The Vehicle is not fit for the purposes for which automobiles are ordinarily

used.

         141.   The Vehicle does not conform to the promises or affirmations of fact made on

the label.

         142.   The Dealership and GM have breached the implied warranty of

merchantability.

         143.   Under Colorado law, an express warranty is created when a seller makes any

affirmation of fact or promise to the buyer which relates to the goods and becomes part of

the basis of the bargain. Colo. Rev. Stat. § 4-2-313(1)(a).

         144.   The Dealership and GM warranted that the Vehicle was a CPO.

         145.   The Dealership and GM warranted that the Vehicle would operate as

designed and would be defect free.

         146.   The Vehicle does not operate as designed and is not defect free.


00039872. 3                                       15
Case 1:19-cv-00274-MSK Document 1 Filed 01/31/19 USDC Colorado Page 16 of 16




          147.   Plaintiffs notified The Dealership and GM of the Vehicle’s non-conformities.

          148.   Plaintiffs are entitled to damages (including incidental and consequential

damages) and treble damages for willfulness in an amount to be proved at trial.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs Jonathan Knott and Richard Knott pray for relief and

judgment against Defendants as follows:

          1.     Awarding Plaintiffs actual damages in the amount of $67,941.80;

          2.     Awarding Plaintiffs trebled damages in the amount of $203,825.40;

          3.     Awarding Plaintiffs reasonable attorney fees and costs incurred in this

action;

          4.     Awarding Plaintiffs pre-judgment and post-judgment interest as may be

allowed under the law; and

          5.     Awarding such other and further relief as the Court may deem just and

proper.

                                         TRIAL BY JURY

                    Plaintiff is entitled to and hereby demands a trial by jury.

Dated: January 31, 2019

                                                     Respectfully submitted,

                                                     /s/ Katherine Russell
                                                     Daniel J. Vedra
                                                     Katherine Russell
                                                     Vedra Law LLC
                                                     1435 Larimer St. Suite 302
                                                     Denver, CO 80202
                                                     Phone: (303) 937-6540
                                                     Fax: (303) 937-6547
                                                     Email: dan@vedralaw.com
                                                     Email: kate@vedralaw.com


00039872. 3                                     16
